COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Eduardo Balanzar Vargas v. The State of Texas

Appellate case number:       01-19-00168-CR

Trial court case number:     81706-CR

Trial court:                 239th District Court of Brazoria County

       On November 21, 2019, the Court abated this case and remanded it to the trial court based
on appointed counsel’s failure to timely file a brief on appellant’s behalf. See TEX. R. APP. P.
38.8(b). On December 3, 2019, appointed counsel, Mark Bennett, filed a motion to reinstate the
appeal and submitted a brief on appellant’s behalf. Accordingly, we grant the motion, withdraw
our November 21, 2019 abatement order, and REINSTATE this case on the Court’s active docket.
Appellant’s brief is filed as of December 3, 2019.
       The State’s brief, if any, is due no later than 30 days from the date of this order. See
TEX. R. APP. P. 38.6(b), (d).
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss____
                      Acting individually  Acting for the Court


Date: ____December 10, 2019___